Citation Nr: 1454907	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  



ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to March 1954.  He died in March 2009.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a rating decision of November 2009, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant voiced no disagreement with that determination, which has now become final.  Since the time of the November 2009 rating decision, the appellant has submitted no additional evidence in support of her claim.  The RO continued its denial of entitlement to service connection for the cause of the Veteran's death, and the current appeal ensued.  


FINDINGS OF FACT

1.  In an unappealed rating decision of November 2009, the RO denied entitlement to service connection for the cause of the Veteran's death.

2.  Since the time of the November 2009 rating decision denying entitlement to service connection for the cause of the Veteran's death, the appellant has submitted no evidence, to include evidence relating to an unestablished fact necessary to substantiate her claim, in support of her claim for service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The decision of the RO in November 2009 denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Since the time of the RO's decision in November 2009 denying entitlement to service connection for the cause of the Veteran's death, the appellant has submitted no evidence, to include new and material evidence, sufficient to reopen her previously-denied claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A, 5108 (2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of her application.  VA notified the appellant in correspondence of February 2013, and once again in a Statement with the Case (SOC) in July 2014, of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional development is necessary prior to a final adjudication of the appellant's claim.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes the appellant's contentions, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) records, and various other documents, including the Veteran's Death Certificate.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for Cause of Death

The appellant (the widow of the Veteran) seeks entitlement to service connection for the cause of her husband's, the Veteran's, death.  

In that regard, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).  There are primary causes of death which, by their very nature, are so very overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such a condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).  

Notwithstanding the aforementioned, once entitlement to service connection for the cause of the Veteran's death has been denied by a decision of the RO, that decision, absent disagreement by the appellant within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  Where a claim for entitlement to service connection for the cause of the Veteran's death has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).



In the present case, at the time of the aforementioned rating decision in November 2009, it was noted that, at the time of the Veteran's death, service connection was in effect for duodenal ulcer disease, evaluated as 40 percent disabling; tinnitus, evaluated as 10 percent disabling; a perforation of the left eardrum, evaluated as noncompensably disabling; and left ear otitis media with mixed hearing loss, likewise evaluated as noncompensably disabling.  Further noted was that the Veteran's death certificate showed that he died on March [redacted], 2009 of a cerebrovascular accident.  Additionally noted at the time of the November 2009 rating decision was that service treatment records were completely negative for treatment or complaints of a cerebrovascular condition.  In fact, at the time of the Veteran's service separation examination in March 1954, his blood pressure was 108/70, considered to be within normal limits.  Under the circumstances, service connection for the cause of the Veteran's death was denied, inasmuch as the evidence of record failed to show that the Veteran's death was in any way related to his active military service.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Since the time of the November 2009 rating decision denying entitlement to service connection for the cause of the Veteran's death, and notwithstanding the RO's request for new and material evidence, the appellant has failed to submit any evidence whatsoever in support of her claim for service connection for the cause of her husband's, the Veteran's, death.  Clearly, then, the appellant has failed to provide new and material evidence sufficient to reopen her previously denied claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for the cause of the Veteran's death must be denied.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


